Citation Nr: 0303895	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  95-25 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for conversion reaction, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife, appellant's daughter


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from November 1943 to April 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1994 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied an increased rating for 
conversion reaction and denied service connection for sleep 
apnea and a heart disability.  The veteran only appealed the 
increased rating issue.  Thus, neither or the other two 
issues is before the Board.  In June 1997, the Board remanded 
this case to the RO for further action.  


FINDING OF FACT

The veteran's conversion reaction causes occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  



CONCLUSION OF LAW

Conversion reaction is 30 percent disabling.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code and 
9424 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  To implement the provisions of the law, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the August 1994 
decision, which denied his claim of an increased rating for 
conversion reaction.  The discussion in the RO's August 1994 
decision, the statement of the case issued in June 1995, the 
supplemental statement of the case issued in May 1996, the 
Board's June 1997 remand decision, and the October 2002 
supplemental statement of the case, informed the veteran of 
the information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.  In 
addition, the veteran was sent letters notifying him that he 
could submit additional evidence in support of his claim.  
The veteran has been informed of the duty to notify, the duty 
to assist, to obtain records, and examinations or opinions.  
Specifically, a December 2002 letter informed the veteran 
that the RO was certifying the appeal; thus, the veteran 
could not reasonably expect further development of his claim.  
Therefore, the veteran has been provided notice of what VA 
was doing to develop the claim, notice of what he could do to 
help his claim and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available, but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claim.  The VA and private treatment 
records have been obtained.  In addition, the veteran was 
afforded two VA examinations.  Although he was also scheduled 
for a third VA examination, he was unable to attend this 
examination due to poor health.  In sum, the Board finds that 
the record contains sufficient evidence to make a decision on 
the claim.  VA has fulfilled its duty to assist.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of the merits of 
his claims, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample opportunity to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that he is not prejudiced by this decision.


Background

In April 1945, the veteran was originally service-connected 
for a psychoneurosis and was rated as being 30 percent 
disabled.  In a November 1948 rating decision, the disability 
rating was reduced to 10 percent.  His disability was 
recharacterized as conversion reaction.  

In 1993, the veteran indicated that he was seeking increased 
compensation.  In 1994, he clarified that his conversion 
reaction had worsened.  In conjunction with his claim, 
private medical records were obtained.  Primarily, treatment 
was shown for other medical problems.  In pertinent part, it 
was noted that the veteran complained of anxiety in December 
1985.  In June 1993, the veteran was evaluated by Billy C. 
Weinstein, M.D., who noted that the veteran's mental status 
testing was intact.  

In June 1994, the veteran was afforded a VA examination.  At 
that time, it was noted that the veteran had been happily 
married since 1944 and had five children.  He stated that he 
was retired after being employed in the construction business 
all of his life.  With regard to his conversion reaction, the 
veteran denied any inpatient psychiatric care or any prior 
suicide attempt.  He reported on and off outpatient care.  
Presently, the veteran complained of insomnia, getting easily 
upset, and being unable to "hold out to do anything."  The 
veteran related that he had had cancer as well as sleep apnea 
and was required to sleep under a special machine due to his 
sleep apnea which made him nervous.  His wife related that 
the veteran was very tremulous and had been told that he had 
Parkinson's Disease.  She indicated that the veteran was very 
restless, snored excessively, and could not sleep without 
being on a machine.  Mental status examination revealed that 
the veteran was extremely tremulous, particularly in the 
right upper extremity.  His mood was normal and his affect 
was appropriate.  There was no evidence of auditory or visual 
hallucinations, perceptual deficit, or psychosis.  The 
veteran was well-oriented to time, place, and person.  His 
memory was intact for intermediate, recent, and remote 
events.  He was able to do months of the year backwards and 
without mistake.  The veteran denied suicidal and homicidal 
ideation.  The veteran did appear to have some degree of 
anxiety because of his multiple medical problems.  There was 
no evidence of conversion reaction although the veteran had 
the diagnosis in the past.  The veteran definitely showed a 
speech deformity which he claimed was because of his jaw.  
The impression was anxiety neurosis, mild, due to multiple 
medical problems; rule out Parkinson's as a reason for his 
tremors; and a past diagnosis of conversion reaction with no 
evidence of conversion reaction at the present time.  

In February 1996, the veteran, his wife, and his daughter 
testified at a personal hearing.  The veteran related that 
his hand tremors were related to his service-connected 
psychiatric disorder and were becoming worse, to the point 
that he was having difficulty eating and writing.  The 
veteran stated that he also had problems with sleep apnea and 
insomnia as well as sudden outbursts of anger over minor 
incidents.  The veteran also described having periodic panic 
attacks and that he avoided crowds.  He related that he 
suffered from fatigue and memory loss.  In addition, the 
veteran indicated that his VA examination was inadequate.  

Thereafter, a letter from M. R. Grate, Jr., M.D., was 
received.  In pertinent part, he indicated that the veteran 
had a nervous disorder and an anxiety level which would best 
be treated.  

In April 1996, the veteran was afforded a VA examination.  At 
that time, it was noted that the veteran's only subjective 
complaints were of his having a short fuse and of his general 
inability to do anything due to his tremors.  Objectively, it 
was noted that the veteran did have severe tremors of both of 
his upper extremities.  Mental status examination revealed 
that the veteran was well-dressed and well-groomed.  He was 
not in any acute physical distress except for the tremors 
which were bothering him.  The veteran was well-oriented to 
time, place, and person.  There was no history or any 
evidence of any hallucinations, delusions, ideas of 
reference, or phobias.  His memory was good.  His insight and 
judgment were fair.  He was not deemed to be homicidal.  The 
veteran described some suicidal thoughts, but no plans.  When 
the examiner checked for the veteran's signs and symptoms of 
depression, his sleep was normal, his appetite was normal, he 
had some energy and some anhedonia, but no crying spells.  
The examiner contacted the veteran's physician to obtain 
details of his physical condition.  The examiner reported 
that the veteran did have an essential tremor which was quite 
severe and the veteran had difficulty taking certain 
medications that would control the tremors because of other 
medical problems.  It was noted that he had been on Librium 
for 35 to 40 years.  The impression was no major mental 
disorder and essential tremor.  The examiner noted that the 
veteran definitely had an essential tremor which was not on a 
psychiatric basis.  

In June 1997, the Board remanded this case for further 
development.  Thereafter, VA and private medical records were 
received.  Although some of these records did not pertain to 
psychiatric treatment, of record was a pertinent August 2000 
evaluation.  That examination revealed that the veteran was 
in a positive frame of mind.   The veteran described his 
symptoms relatively clearly, but there was a marked 
dysarthria and he had a particular difficulty pronouncing 
consonants.  He was fully oriented.  He had a reasonable 
knowledge of current events.  Short-term memory was impaired.  
Calculation ability was satisfactory.  He showed some 
disturbance of abstract thinking and general learning also 
seemed slightly decreased.  Attention span was satisfactory.  
There was no indication of impaired listening or expression 
ability.  The medical records confirmed treatment for an 
essential tremor, but it has not been related by any medical 
professional to his service-connected conversion reaction.  

In addition, in July 2002, the veteran was scheduled for a VA 
examination, however, he failed to report.  He contacted VA 
and indicated that he was unable to report for examination 
due to health reasons.  


Analysis

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected disability.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992) (sustaining Board's 
denial of claim pursuant to 38 C.F.R. § 3.655).  Where 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination and a 
claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record. When an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for an increased rating, 
the claim shall be denied.  38 C.F.R. § 3.655(b).  In this 
case, although the veteran failed to report for his scheduled 
July 2002 VA examination, he indicated that he failed to do 
so based on ill health.  A review of the medical records 
reveals that the veteran, who is over 76 years old, has a 
myriad of medical problems.  Thus, he missed his scheduled 
examination for good cause.  Thus, his claim for an increased 
rating will be made based on the evidence of record.  

The Board has considered all pertinent rating criteria.  

The regulations pertaining to evaluating mental disorders 
were revised effective November 7, 1996, during the pendency 
of the present appeal.  Under the circumstances of this case, 
either the old or new rating criteria may apply, whichever 
are most favorable to the veteran.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  The revised amended versions may 
only be applied as of their effective date and, before that 
time, only the former version of the regulation should be 
applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  The veteran has 
been provided bother versions of the rating criteria and he 
has been evaluated under both versions.

According to the old rating criteria in effect prior to 
November 7, 1996, a 10 percent evaluation is assigned when 
there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent rating is assigned when there is definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people; and psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation requires 
considerable impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce considerable industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9402 (1996).  The term "definite" 
has been defined as "as "distinct, unambiguous, and 
moderately large in degree," and a representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93; Hood 
v. Brown, 4 Vet. App. 301 (1993).  The Board and the RO are 
bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(d)(1).

Under the new rating criteria, in effect since November 7, 
1996, a 10 percent evaluation requires occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.   38 C.F.R. § 4.130, Diagnostic Codes 9422 and 
9424 (2002).

In this case, the Board must initially point out that the 
veteran is not service-connected for his essential tremor nor 
for any underlying disease process causing that tremor nor 
for sleep apnea.  Although the veteran and his family have 
asserted that his tremor as well as his sleep apnea are 
related to his conversion reaction, they have not been shown 
to be capable of making medical conclusions, thus, those 
statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Moreover, the 
competent medical evidence does not establish an etiological 
relationship and a VA examiner has indicated that there is no 
such relationship.  Accordingly, the Board will only evaluate 
the symptomatology attributable to the veteran's service-
connected conversion reaction.  

The veteran and his family maintain that he has insomnia and 
is restless and that he gets easily upset and has a "short 
fuse."  In addition, the veteran complained of being panicky 
on occasion and of having some memory loss.  The veteran and 
his family are considered to be capable to report those types 
of symptoms.  

The veteran was afforded two VA examinations.  The first VA 
examination showed that the veteran had some degree of 
anxiety.  No other symptoms were exhibited.  The examiner 
opined that there was no evidence of conversion reaction 
although the veteran had the diagnosis in the past.  The 
veteran alleged that this examination was inadequate, so he 
was afforded a second VA examination.  At that time, the 
veteran was well-oriented to time, place, and person.  There 
was no history or any evidence of any hallucinations, 
delusions, ideas of reference, or phobias.  His memory was 
good.  His insight and judgment were fair.  He was not deemed 
to he homicidal.  The veteran described some suicidal 
thoughts, but no plans.  When the examiner checked for the 
veteran's signs and symptoms of depression, his sleep was 
normal, his appetite was normal, he had some energy and some 
anhedonia, but no crying spells.  The impression was no major 
mental disorder.  

The August 2002 evaluation revealed that the veteran was 
fully oriented.  He had a reasonable knowledge of current 
events, but his short-term memory was impaired.  He showed 
some disturbance of abstract thinking and general learning 
also seemed slightly decreased.  Attention span was 
satisfactory.  There was no indication of impaired listening 
or expression ability.  


In order for a higher rating to be warranted under the old 
criteria, the evidence should establish definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people; and psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  This is the case here.  

Under the new criteria, in order for a higher rating to be 
warranted, the evidence should establish occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A review of the record shows 
that the veteran generally functions satisfactorily, with 
routine behavior, self-care, and conversation normal.  
However, the veteran and his family maintain that he has 
insomnia and is restless, and that he gets easily upset and 
has a "short fuse," that he is panicky on occasion, and 
that he has some memory loss.  As noted, the veteran and his 
family are competent to report those types of symptoms.  
Objectively, the record shows that the veteran does exhibit 
anxiety, panic attacks, sleep impairment, and mild memory 
loss.  Accordingly, the Board finds that the veteran's 
psychiatric impairment warrants a 30 percent rating from the 
date of his claim for an increased rating.  The Board must 
also consider if a rating in excess of 30 percent is 
warranted.  

In order for a higher 50 percent rating to be warranted, the 
evidence would have to show that the veteran's service-
connected psychiatric disorder is productive of considerable 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
considerable industrial impairment and/or that the service-
connected psychiatric disorder is productive of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A review of the evidence shows that the veteran's service-
connected psychiatric disorder is not productive of the 
required symptomatology associated with a 50 percent rating.  
The evidence establishes that the veteran has been happily 
married for over 50 years and has 5 children.  There is no 
evidence that he has impaired social relations with his 
family or others.  Thus, considerable impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people is not shown in the record.  
Likewise, his psychiatric symptomatology does not result in 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce considerable industrial 
impairment.  This is not objectively shown and the veteran 
does not subjectively complain of such.  Further, the veteran 
does not exhibit flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; or impaired judgment.  As noted, the veteran has 
some impaired memory, however, the degree of memory loss 
contemplated in the 50 percent rating anticipates that the 
veteran has retention of only highly learned material and 
forgets to complete tasks.  That level of memory impairment 
is not shown in this case.  The veteran only has mild 
cognitive dysfunction.  Likewise, although the veteran's 
abstract thinking is impaired, it was noted that he only had 
some disturbance of abstract thinking.  Further, the record 
shows that the veteran does not have difficulty in 
establishing and maintaining effective work and social 
relationships.  As noted, he has strong family bonds and 
worked in the same industry for many years.  

Accordingly, the Board concludes that the criteria for a 30 
percent rating, but no more, is warranted.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's disabilities now cause or have in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.


ORDER

A 30 percent rating for conversion reaction is granted 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

